UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1700


ASSAM R. ALI,

                Plaintiff – Appellant,

          v.

ENERGY ENTERPRISE SOLUTIONS, LLC,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:09-cv-01628-DKC)


Submitted:   January 10, 2011                Decided:    March 3, 2011


Before WILKINSON and     KEENAN,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kathlynne Ramirez, KATHLYNNE RAMIREZ, ESQ., LLC, Gaithersburg,
Maryland; Christopher R. Pudelski, LAW OFFICES OF CHRISTOPHER R.
PUDELSKI, Washington, D.C., for Appellant.     John J. Hathway,
David   M.  Stevens,   WHITEFORD,  TAYLOR  &   PRESTON,  L.L.P.,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Assam    R.     Ali    appeals       the     district     court's       order

granting    Defendant’s      summary       judgment       motion     on     Ali’s   race

discrimination and retaliation claims, brought pursuant to Title

VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 2003 & Supp. 2010).                      Ali asserts that

the    district   court     erred    when       it    granted    Defendant      summary

judgment because he alleges that he established genuine issues

of material fact regarding his claims.                    We review the district

court’s grant of summary judgment de novo, viewing the facts and

the reasonable inferences therefrom in the light most favorable

to the nonmoving party.            See Robinson v. Clipse, 602 F.3d 605,

607 (4th Cir. 2010).          For the following reasons, we affirm the

district court’s order.

            We    conclude        that     the        district      court    correctly

determined that Ali could not establish a disparate discipline

claim based on Defendant’s revocation of his network privileges

because Ali did not establish that others outside his protected

class were disciplined less severely for similar conduct.                            See

Cook   v.   CSX   Transp.    Co.,    988       F.2d    507,   511   (4th Cir.       1993)

(holding that to establish a prima facie case of discriminatory

discipline, the plaintiff must establish that “the prohibited

conduct in which he engaged was comparable in seriousness to

misconduct of employees outside the protected class”).

                                           2
              We   also     conclude         that      the     district    court     correctly

determined that Ali could not establish his disparate treatment

claim     based      on     unequal         pay       because     he     could     not    rebut

Defendant’s        legitimate,        nondiscriminatory              reason    for    the   pay

differential.             The    reason      was       that    two     other   network      team

employees,          although              they        had       similar        duties        and

responsibilities, were paid slightly more because at the time

they    joined     Defendant’s            network      team,     they    possessed       greater

educational qualifications or had longer length of service with

Defendant or in information technology, generally.                               See Wallace

v.   Texas    Tech    Univ.,         80    F.3d       1042,    1048-49    (5th     Cir.   1996)

(recognizing that evidence of more experience in a particular

position is a legitimate, nondiscriminatory reason for a pay

differential); cf. Stanziale v. Jargowsky, 200 F.3d 101, 108

(3d Cir. 2000) (recognizing that a pay differential based on

educational qualifications is an affirmative defense under the

Equal Pay Act, 29 U.S.C. § 206(d) (2006)).

              Last, we conclude that the district court correctly

determined that Ali could not establish his retaliation claim

because      he    failed       to   establish          that    Defendant’s      reason     for

terminating him (i.e., his refusal to cooperate in finding him a

reassignment) was pretextual.                     Ali admitted that he refused to

cooperate with Defendant’s request for a revised resume and thus

refused to aid in his placement in a new position.                                   Thus, the

                                                  3
district       court      correctly    determined          that      Ali’s    refusal        to

cooperate        with       Defendant’s          request       was      a      legitimate,

nondiscriminatory           reason    for     Ali’s      termination.         See,       e.g.,

Montes v. Greater Twin Cities Youth Symphonies, 540 F.3d 852,

857-58 (8th Cir. 2008) (holding that employer satisfied burden

of   identifying          nondiscriminatory        reason      where        plaintiff       was

terminated “because he was unwilling to cooperate with board and

staff members”); Barnhart v. Pickrel, Schaeffer & Ebeling Co.,

12   F.3d    1382,     1389   (6th    Cir.    1993)      (“[S]ummary         judgment       was

proper      because     Defendants     proffered         two   legitimate          and     non-

discriminatory reason[s] for termination--deterioration of work

and failure to cooperate--and [Plaintiff] failed to demonstrate

by   a      preponderance        of   evidence          that   those        reasons        were

pretext.”).          We    conclude    that       the    district      court       correctly

determined that it was up to Ali to present evidence of pretext,

which he simply failed to do.

               Accordingly,      we   affirm       the     district         court’s      order

granting Defendant summary judgment on Ali’s discrimination and

retaliation claims.           We dispense with oral argument because the

facts    and    legal      contentions      are    adequately        presented        in    the

materials      before      the   court      and    argument       would      not    aid     the

decisional process.

                                                                                    AFFIRMED



                                             4